Citation Nr: 1500394	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability evaluation for chronic prostatitis, currently rated as 40 percent disabling prior to February 4, 2013, and as 60 percent disabling from February 4, 2013.
 
2. Entitlement to a finding of total disability based upon individual unemployability, (TDIU) prior to February 4, 2013.


REPRESENTATION

Appellant represented by:	Michael Toomy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and June 2006 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.

In the January 2006 rating determination, the RO increased the Veteran's disability evaluation for his chronic prostatitis from 20 to 30 percent, effective July 8, 2005, the date of receipt of the claim for increased rating.  The Veteran appealed this decision, seeking a yet higher evaluation.  Subsequently a 40 percent evaluation was granted from the date of receipt of the claim, and in an April 2014 rating decision, the evaluation was increased to 60 percent, effective February 4, 2013.  The Veteran has not expressed his satisfaction with the award, nor is this the maximum benefit allowable by law.  Therefore, both evaluation periods remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim for TDIU comes before the Board on appeal from the June 2006 rating determination.  While an April 2014 RO decision granted entitlement to TDIU effective February 4, 2013, this was not a grant of the benefit for the entirety of the appellate period, and the Veteran has expressed his desire to pursue the claim for the period prior to February 4, 2013, as it remained part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues were previously remanded by the Board in July 2010 and September 2013. 

The Veteran appeared at a videoconference hearing at the RO before a Veterans Law Judge (VLJ) in March 2010.  The VLJ who conducted that hearing is no longer employed by Board, and so the Veteran was offered the opportunity to present testimony before another VLJ.  The Veteran appeared at a videoconference hearing at the RO before the undersigned in June 2013.  Transcripts of both hearings are of record. 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that in March 2013, the Veteran contacted the RO and indicated he desired to submit a "Clear and Unmistakable Error" (CUE) with regard to a letter sent him on February 13, 2014.  Review of the claims file shows no letter of that date, though he was provided February 12, 2014, notice of a February 5 rating decision granting service connection for a psychiatric disorder, rated 50 percent disabling effective March 13, 2013, and denying service connection for cystic kidney disease.  As it is unclear what decision the Veteran appears to be objecting to, and the basis of that objection, the matter is referred to the Agency of Original Jurisdiction (AOJ) in order for them to seek clarification of his intent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  For the period prior to February 4, 2013, chronic prostatitis was manifested by no worse than mild obstructed voiding, wakening to void up to five times a night, and urine leakage requiring the occasional use of absorbent pads.

2.  For the period since February 4, 2013, chronic prostatitis has been manifested by urinary leakage requiring the changing of absorbent materials more than four times a day.

3.  Prior to February 4, 2013, the Veteran was unable to follow a substantially gainful occupation due to his service-connected disability from the date of his claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for chronic prostatitis prior to February 4, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.7, 4.115a, 4.115b, Diagnostic Codes 7515, 7527 (2014).

2.  The criteria for an evaluation in excess of 60 percent for chronic prostatitis since February 4, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.7, 4.115a, 4.115b, Diagnostic Codes 7515, 7527 (2014).

3.  The criteria for the award of TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2008, January 2009, November 2013, and April 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran.  Examiners made all clinical findings necessary to application of the rating schedule; they are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's May 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Under the rating criteria continuously in effect during the pendency of this claim, 38 C.F.R. § 4.115b , Diagnostic Code 7527, provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals will be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  The criteria for each are provided under 38 C.F.R. § 4.115a.  The dysfunctions also consider obstructed voiding and/or urinary frequency.

The criteria used to evaluate voiding dysfunction provide that a 20 percent evaluation is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation is warranted for voiding dysfunction that requires the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent evaluation is for application if this disability requires the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  A 60 percent evaluation is the maximum schedular rating that can be assigned.

When considering disability due to urinary frequency, a 10 percent evaluation is warranted with daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is warranted where there is a daytime voiding interval between one and two hours or awakening to void three or four times per night. 

A 30 percent evaluation is warranted if there is obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  A 30 percent evaluation is also warranted if there is recurrent symptomatic urinary tract infection requiring frequent hospitalization or requiring continuous intensive management.

Urinary tract infection can be rated as renal dysfunction, which is not present here, or according to the recurrence of infection and need for drainage/hospitalization (more than twice a year) or continuous intensive management.  Such merits a 30 percent rating.

	Prior to February 4, 2013

Prior to February 4, 2013, the Veteran complained of continued burning with urination, scalding, or skin irritation, from leaked urine, generalized pain, fever, and chills.  these last were associated with recurrent infections, which arose two or three times a year.  No catheterization or dilation was required.  On several occasions, the Veteran reported that he awakened five or more times a night to void his bladder; this warrants assignment of a 40 percent rating for urinary frequency, the highest possible rating under that form of dysfunction.

To warrant a yet higher Schedular evaluation, the Veteran must show fairly significant renal dysfunction, or the required use of absorbent materials which need changing more than four times a day.  There is no evidence or allegation of kidney disease related to the currently service-connected condition; service connection has been denied for such.  Further, the Veteran during this period was not directed to use, and did not use, absorbent materials or an appliance.  At worst, he reported occasionally using a few sheets of toilet tissue in his pants to absorb leakage.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 40 percent for chronic prostatitis is not warranted prior to February 4, 2014.

	Since February 4, 2013

A VA treatment note dated February 4, 2013, reveals that he veteran complained of increased urinary leakage, and use of absorbent pads was prescribed.  Subsequent treatment notes show continued use of such.  He also stated at his May 2013 hearing that he was using such.  At a VA examination conducted in November 2013, he reported getting chills a few times per week.  He reported requiring absorbent materials that must be changed 5-6 times per day.  He also reported an increase in urinary frequency, voiding less than 1 hour and awakening 5 times per night.  The examiner noted a history of bladder calculi and recurrent infections that have required long term drug therapy.  The examiner indicated that the symptoms of bladder calculi, abscess of prostate, hypertrophy of prostate without obstruction, urinary calculi, transurethral incision of prostate, dysuria, fever, and frequency are all secondary to the Veteran's chronic prostatitis as common complications.  There continued to be no evidence of any renal dysfunction.

Accordingly, the currently assigned 60 percent evaluation, the maximum Schedular rating possible for prostatitis, is appropriate.  There is no renal disease to justify a yet higher evaluation.

      Extraschedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321, both before and after February 4, 2013.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria, which permit assignment of Schedular evaluations under any of a number of different predominant manifestations (frequency, obstruction, leakage, infection, and renal impairment) fully account for the Veteran's complaints, to include the recurrent infections, with pain, burning, and fever, as well as the frequency and leakage which are his main complaints.  No further discussion of extraschedular entitlement is therefore required.

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).  Factors to be considered in determining unemployability include the impact of service-connected disabilities, employment history, educational achievement, and vocational attainment.   38 C.F.R. § 4.16(b).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, a "single disability" includes the combined evaluation for multiple disabilities related by etiology, combat incurrence, body systems, involvement of extremities, or incurrence as a POW.  38 C.F.R. § 4.16.  For the period prior to February 4, 2013, the Veteran did not meet this threshold, as he was rated only 40 percent for his prostatitis with bladder calculi, abscess, and incontinence from July 8, 2005.

However, it is the established policy of VA that all Veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable Veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16(b).  Following the Board's July 2010 remand, the AOJ submitted this matter to the Director for consideration under 38 C.F.R. § 4.16(b).  The Director denied entitlement in a November 2012 decision, noting that the Veteran had retired from the Post Office in January 2004 due to a number of orthopedic and neurological impairments, and not anything to do with his prostate problems.  The Veteran has continued his appeal of the Director's denial to the Board.  38 U.S.C.A. § 7104(a).

While it is true that the Veteran's application for retirement cites non-prostatic disabilities, the Veteran maintains that regardless, his prostate problems alone, which were present at the time of retirement, would also have prevented him from working in any capacity.  The Director utterly failed to address this argument or any evidence regarding the severity and impact of prostatitis at any time during the appellate period.  

The evidence of record regarding the severity of prostatitis and its functional impacts was fairly consistent over the course of the appeal.  The Veteran has reported, and doctors have clinically noted, fever, chills, pain, urinary frequency and burning, scalding, nocturia, and some incontinence.  Daytime voiding intervals were an hour to two hours.  The Veteran several times referenced these problems as contributing to his loss of work.  

Most notably, a private vocational expert in June 2012 discussed the impact these established symptoms would have on the Veteran's occupational functioning.  He noted that the frequent nocturia robbed the Veteran of sleep, causing tiredness and fatigue impacting the Veteran's concentration, pace, and productivity.  The Veteran generally needed afternoon naps.  He also, based on the medical records and interview with the Veteran, noted that the urinary frequency experienced by the Veteran would result in a loss of five to 10 hours of production time a week, based on a loss of 40 to 80 minutes per shift (four to eight bathroom breaks per 8 hour shift, 10 minutes apiece).  While he recognized that accommodations could be made for the Veteran, the vocational expert opined that these factors would effectively preclude work in a competitive job market.  

In August 2012, a VA doctor also opined, apparently following review of the file and examination of the Veteran, that the Veteran's symptoms of urinary frequency, burning, fever, and chills, would markedly interfere with employment, leaving him unable to function in his job duties on a full or a part time basis.

The Board finds that the service-connected manifestations of chronic prostatitis have been of such severity throughout the appellate period, from the application for increased compensation benefits in July 2005, to prevent the Veteran from securing and following substantially gainful employment.  He cannot perform sustained sedentary labor, such as sitting for long periods, without very frequent breaks, and heavier labor would be impacted not only by his fatigue and urinary frequency, but also by the potential for leakage and accompanying scalding.

Accordingly, entitlement to TDIU prior to February 4, 2013, is established.


ORDER

Entitlement to an increased disability evaluation for chronic prostatitis, currently rated as 40 percent disabling prior to February 4, 2013, and as 60 percent disabling from February 4, 2013, is denied.
 
Entitlement to TDIU prior to February 4, 2013, is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


